Case 5:20-cv-00582-DSF-SHK Document 22 Filed 10/30/20 Page 1 of 1 Page ID #:112


                                                                                      JS-6
   1

   2

   3

   4

   5                             UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
   6

   7
        CHRISTINA M. ACEVEDO,                      Case No. 5:20-cv-00582-DSF-SHK
   8
                         Plaintiff(s),             ORDER ON STIPULATION OF DISMISSAL
   9                                               WITH PREJUDICE
              v.
  10

  11    COMENITY BANK AND EXPERIAN
  12    INFORMATION SOLUTIONS, INC.,

  13    Defendant.

  14
             The Parties, through counsel, having filed with this Court their Stipulation of Dismissal
  15
       With Prejudice, and the Court having reviewed the same, hereby ORDERED:
  16

  17         1. The Stipulation of Dismissal With Prejudice is granted.
  18

  19         IT IS SO ORDERED.

  20   DATED: October 30, 2020

  21                                             Honorable Dale S. Fischer
                                                 UNITED STATES DISTRICT JUDGE
  22

  23

  24

  25

  26

  27

  28


                                                     1
